OPINION
DAVIS, Commissioner.
This is an appeal from an order revoking probation wherein appellant stands convicted of the primary offense of robbery by assault in violation of Art. 1408, V.A.P.C. (1925). The punishment is imprisonment for five years.
An examination of the record reveals that the indictment for the primary offense of robbery by assault is fatally defective in that it fails to allege to whom the property allegedly taken belonged. Lucero v. State, Tex.Cr.App., 502 S.W.2d 128; Bouie v. State, Tex.Cr.App., 528 S.W.2d 587; French v. State, Tex.Cr.App., 531 S.W.2d 613; Arline v. State, Tex.Cr.App., 529 S.W.2d 73; Ainsworth v. State, Tex.Cr.App., 531 S.W.2d 613; Batro v. State, Tex.Cr.App., 531 S.W.2d 614; Page v. State, Tex.Cr.App., 532 S.W.2d 341; Pittman v. State, Tex.Cr. App., 532 S.W.2d 97.
The judgment is reversed and the prosecution is ordered dismissed.
Opinion approved by the Court.